IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00257-CV
 
Bernie Dunaway,
                                                                      Appellant
 v.
 
Citibank,
                                                                      Appellee
 
 
 

From the 66th District Court
Hill County, Texas
Trial Court No. 40417
 

MEMORANDUM  Opinion

 




          The Clerk of this Court
notified the appellant that the $125 filing fee in this cause had not been paid
and that the appeal would be dismissed if
the appellant did not pay the fee within ten days.  See Tex. R. App. P. 42.3(c).  No response has been received.  Accordingly, the appeal
is dismissed.  Id.


 
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Reyna, and
Judge
Dietz (Sitting by Assignment)[1]
Appeal dismissed
Opinion delivered and
filed September 7, 2005
[CV06]




[1]
          John K. Dietz, Judge of the 250th
District Court of Travis County, sitting by assignment of the Chief Justice of
the Texas Supreme Court pursuant to section 74.003(h) of the Government Code.  See
Tex. Gov't Code Ann. § 74.003(h)
(Vernon 2005).